Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1, 14, 20 allowable. The restriction requirement set forth in the Office action mailed on 6/15/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 5, 7, 9-13, 17-19 is withdrawn.  Claims 5, 7, 9-13, 17-19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Moore (Reg. No. 39,779) on 12/15/2021.
The application has been amended as follows: 
21. (canceled)
22. (canceled)
23. (canceled)
24. (canceled)

Allowable Subject Matter

Claims 1, 3, 5-14 and 16-20 allowed.
With respect to claims 1, 3, 5-13 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:


a first portion of adhesive binding the first tongue to the at least three surfaces of the first pocket, and a second portion of the adhesive binding the second tongue to the at least three other surfaces of the second pocket, thereby coupling the bezel to the display unit via the mounting bracket.

2.	With respect to claims 14, 16-19 the allowability resides in the overall structure of the device as recited in independent claim 14 and at least in part because of claimed limitations:

a mounting bracket comprising:
a display unit attachment portion configured to be affixed to the display unit;
a first tongue that extends at least partially into the first pocket; and
a second tongue that extends at least partially into the second pocket,
wherein a first portion of adhesive binds the first tongue to the at least three surfaces of the first pocket, and a second portion of the adhesive binds the second tongue to the at least three other surfaces of the second pocket, thereby coupling the bezel to the display unit via the mounting bracket.

3.	With respect to claim 20 the allowability resides in the overall structure of the device as recited in independent claim 20 and at least in part because of claimed limitations:

dispensing a first portion of adhesive into the first pocket and a second portion of the adhesive into the second pocket;
providing a mounting bracket comprising a display unit attachment portion configured to be affixed to the display unit, a first tongue configured to extend at least partially into the first pocket, and a second tongue configured to extend at least partially into the second pocket; 
positioning the first tongue at least partially within the first pocket and the first portion of the adhesive, and the second tongue at least partially within the second pocket and the second portion of the adhesive; and 
affixing the display unit attachment portion to the display unit

The aforementioned limitations in combination with all remaining limitations of claims 1, 14, 20 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claims 1, 14, 20 in combination with the remaining limitations.

Joo fails to teach that the pockets are arranged according to the claimed dimensions of the first plane and second plane.

Seo fails to teach the first and second adhesive as claimed.



Chen (US 20190008055 A1) [0026] recites 'The second surface 210b of the base 210 can be directly connected to the frame 131, such as directly contacts the frame 131; or the second surface 210b can be indirectly connected to the frame 131 through adhesive or other connecting elements.', which means that the adhesive is not on three surfaces.

LV (US 9414507 B2) teaches tongue 20 bound by adhesive to a pocket between the two instances of element 10 in fig 3 (col 3 lines 1-6). However LV fails to teach a single mounting bracket that comprises two tongues. 

Chen (US 7948574 B2) fig 10 teaches two pockets corresponding to 2016, 2116, two tongues corresponding to 2025, 2023. However Chen fails to teach a single mounting bracket comprising the two tongues and also two adhesives.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841